Case:18-13507-MER Doc#:398-3 Filed:12/31/18                Entered:12/31/18 09:54:21 Page1 of 1



                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

  In re:
                                                     Case No. 18-13507 MER
  TEMPUS AIRCRAFT SALES
  AND SERVICE, LLC,                                  Chapter 7

  Debtor.


   ORDER APPROVING APPLICATION BY ARAPAHOE AIRPORT JOINT VENTURE
         #1 FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE CLAIM
                     PURSUANT TO 11 U.S.C. § 503(b)


           THIS MATTER came before the Court upon the Application by Arapahoe Airport Joint

  Venture #1 for Allowance of Administrative Expense Claim Pursuant To 11 U.S.C. § 503(b) (the

  “Motion”), filed by Arapahoe Airport Joint Venture #1 (“AAJV”).                The Court, having

  considered the Motion and the file, any response, any arguments of counsel, any evidence, and

  being otherwise fully advised in the premises, finds good cause to grant the Motion.

  Accordingly it is ORDERED as follows –

           1.    The Motion is GRANTED.

           2.    AAJV is hereby allowed a chapter 11 administrative expense claim pursuant to 11

 U.S.C. § 503(b)(1)(A) in the amount of $102,376.83.

           3.    This Court shall retain jurisdiction over any and all matters arising from or related

 to the implementation or interpretation of this Order.

           Dated this _____ day of __________________________, 2019.

                                                BY THE COURT:


                                                _____________________________
                                                Honorable Michael E. Romero
                                                Chief U.S. Bankruptcy Judge
